Citation Nr: 1036547	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  03-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served in the National Guard and participated in 
active duty for training from June 3, 1977, to November 12, 1977.  
The Veteran also served on active duty from August 1980 to August 
1984.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which determined that new and 
material evidence had not been submitted to reopen the Veteran's 
claim of entitlement to service connection for a bilateral knee 
disorder to include degenerative arthritis; denied service 
connection for low back pain; and denied an increased disability 
evaluation for the Veteran's right (major) fifth finger fracture 
residuals.  In March 2003, the RO denied a total rating for 
compensation purposes based on individual unemployability.  In 
January 2004, the RO denied service connection for a neck 
disorder, a right shoulder disorder, and a right elbow disorder.  

In March 2005, the Veteran was afforded a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.  

In August 2005, the Board determined that new and material 
evidence had been received to reopen the Veteran's claim of 
entitlement to service connection for a bilateral knee disorder; 
denied service connection for a neck disorder, a right shoulder 
disorder, a right elbow disorder, and lower back pain; and denied 
both an increased evaluation for the Veteran's right (major) 
fifth finger fracture residuals and a total rating for 
compensation purposes based on individual unemployability.  The 
Veteran subsequently appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In January 2007, the Court granted the Parties' Joint Motion for 
Remand; vacated that portion of the Board's August 2005 decision 
which denied a compensable evaluation for the Veteran's right 
(major) fifth finger fracture residuals; remanded that issue to 
the Board for additional action; and dismissed the remaining 
issues on appeal.  In August 2007, the Board remanded the issue 
of an increased evaluation for the Veteran's right (major) fifth 
finger fracture residuals to the RO for additional action.  After 
additional development had been undertaken, the Board denied the 
Veteran's claim for an increased evaluation for the right (major) 
fifth finger fracture residuals in the August 2009 decision.  
This issue is currently not on appeal before the Board.

The Veteran subsequently sought to reopen his claim of 
entitlement to service connection for a bilateral knee disorder 
in November 2007.  In February 2008, the RO, in pertinent part, 
determined that new and material evidence had not been received 
to reopen the Veteran's claim of entitlement to service 
connection for a bilateral knee disorder.  In an August 2009 
decision, the Board determined that new and material evidence had 
been received to reopen the Veteran's claim of entitlement to 
service connection for a bilateral knee disorder and remanded the 
claim with respect to this issue for additional development.  
Specifically, the Veteran's claim was remanded so that the RO 
could schedule the Veteran for a VA examination in order to 
determine the nature and etiology of his chronic knee 
disabilities.  The examination was completed in December 2009, 
and a copy of the VA examination report has been associated with 
the Veteran's claim file.  The RO subsequently readjudicated the 
claim in the March 2010 Supplemental Statement of the Case 
(SSOC).  A review of the claims file indicates that all of the 
Board's remand directives were complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The case has since been 
returned to the Board for appellate review.

The Board observes that additional evidence in the form of a 
Written Brief Presentation has been received, which was not 
previously considered by the RO. However, the Veteran submitted a 
waiver of the RO's initial consideration of the evidence in 
September 2010. Therefore, the Board will consider this newly 
obtained evidence and proceed with a decision.


FINDINGS OF FACT

1.	The Veteran's bilateral knee disorder, to include degenerative 
arthritis, did not manifest in service or one year thereafter, 
and the Veteran has not been shown to have a bilateral knee 
disorder that is causally or etiologically related to military 
service.  

2.  The Veteran's bilateral knee disorder, to include 
degenerative arthritis, is not the result of any injury or 
disease incurred or aggravated in line of duty during active duty 
for training (ACDUTRA), or from any injury incurred or aggravated 
during inactive duty for training (INACDUTRA).  


CONCLUSION OF LAW

The Veteran's bilateral knee disorder, to include degenerative 
arthritis, was not incurred in active service, nor may arthritis 
of the knees be presumed to have been so incurred, and arthritis 
of the bilateral knees was not incurred or aggravated during any 
period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assure that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  


I.	Merits of the Claim

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).  

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 38 C.F.R. 
§ 3.309(a), to include arthritis, the disease must have become 
manifest to a degree of 10 percent or more within 1 year from 
date of separation from service.  38 C.F.R. § 3.307(a)(3).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . . 
."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24).  The term "active duty for 
training" includes, "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty 
for training" includes, "duty (other than full-time duty) 
prescribed for Reserves by the Secretary concerned under section 
206 of title 37 or any other provision of law" or "special 
additional duties authorized for Reserves (including commissioned 
officers of the Reserve Corps of the Public Health Service) by an 
authority designated by the Secretary concerned and performed by 
them on a voluntary basis in connection with the prescribed 
training or maintenance activities of the units to which they are 
assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. 
§ 3.6(d)(1),(2).  The term "active duty for training" includes, 
"in the case of members of the Army National Guard or Air 
National Guard of any State, full-time duty under" certain 
sections of title 32, United States Code, including section 502.  
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term 
"inactive duty for training" includes, "[i]n the case of 
members of the Army National Guard or Air National Guard of any 
State . . . duty (other than full-time duty) under" certain 
sections of title 32, United States Code, including section 502.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes a 
clear distinction between those who have served on active duty 
and those who have served on active or inactive duty for 
training.  The effect is that an individual who has served only 
on active or inactive duty for training must establish a service-
connected disability in order to achieve veteran status and to be 
entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).  Accordingly, the advantage of certain evidentiary 
presumptions provided by law to assist veterans in establishing 
service connection for a disability do not extend to those who 
claim service connection based on a period active or inactive 
duty for training.  Id. at 470-471 (noting that the Board did not 
err in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on active 
duty for training and had not established any service-connected 
disabilities from that period).

The Veteran contends that he injured his knees while 
participating in basic training exercises during his period of 
active duty for training around June -July 1977.  He maintains 
that he has suffered from pain in his knees since this time and 
that his resultant bilateral knee disorder is due to his in-
service injury.  In considering the evidence of record under the 
laws and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a bilateral 
knee disorder.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim in which event 
the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

The Board acknowledges that the Veteran is competent to report 
symptoms of knee pain since service because such actions come to 
him through his senses and, as such, require only personal 
knowledge rather than medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  As a layperson, however, he is not 
competent to offer opinions on a medical diagnosis or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, the 
Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a service 
connection determination.  

At the outset, the Board does not find the Veteran's allegations 
and reported history to be credible.  Credibility is an 
adjudicative, not a medical determination.  The Board has "the 
authority to discount the weight and probity of evidence in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  As will be discussed further below, in this 
case, the Veteran's statements are simply not corroborated, and 
in fact are directly refuted by, the contemporaneous service 
treatment records.  Therefore, because the Veteran's statements 
are directly refuted by other evidence, the Board finds that the 
Veteran's allegations have limited, if any, probative value.  

The claimant in this case is a "veteran" based on his active 
duty service from 1980 to 1984.  Therefore, he is entitled to 
"veteran" status and the full benefit of VA resources for any 
compensation claim based on that period of service.  However, to 
the extent his claim is not based on that period of service, but 
rather on his period of inactive service, the claim must fail.  
In order for the appellant to achieve "veteran" status and be 
eligible for service connection for disability claimed during his 
inactive service, the record must establish that he was disabled 
during active duty for training due to a disease or injury 
incurred or aggravated in the line of duty or he was disabled 
from an injury incurred or aggravated during inactive duty 
training.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  

The first question which must be addressed, is whether incurrence 
of the Veteran's chronic bilateral knee disorder was factually 
shown during the Veteran's period of service with the National 
Guard.  Based on the evidence of record, the Board concludes they 
were not.  The Veteran's DD 214 indicates he served a period of 
active duty for training between June 1977 and November 1977.  
During his July 2002 hearing before the Decision Review Officer 
(DRO), the Veteran testified that during active duty for training 
he participated in a "run, dodge and jump" exercise, wherein he 
jumped over a ditch and felt both of his knees "pop."  See July 
2002 hearing transcript, pp. 1-2.  The Veteran also submitted a 
notarized statement from a person who served with him during this 
training period relaying that the Veteran injured his knees 
during physical training at the dodge, run and jump exercise, 
that he was seen at the medical clinic the next day and his knees 
were wrapped up.  See Statement of M.W.B, dated August 2000.  The 
Veteran testified that he experienced swelling of the knees after 
the injury, that he sought treatment at the clinic the following 
morning, and that he was placed on light duty for two weeks, 
during which time his knee swelling resolved.  

There are no medical records available from the Veteran's period 
of service in the National Guard.  Extensive efforts were made by 
VA and by the Veteran to obtain these records, with no success.  
Letters from the Tennessee Army National Guard Headquarters, as 
well as the Department of the Army Freedom of Information and 
Privacy Acts Office discuss the type of searches conducted and 
the various repositories examined in an effort to secure the 
Veteran's medical records.  Based on the evidence of record, 
there are no medical records actually showing the injury 
occurred.  

However, even accepting as true the Veteran's statement, and that 
of his fellow soldier that the Veteran injured his knees during 
his period of active duty for training,  the evidence does not 
show that he was disabled from the alleged injury.  Indeed, 
during his July 2002 personal hearing, the Veteran testified that 
after the symptoms from the original injury subsided, he never 
experienced any additional swelling in his knees, nor did he 
receive any treatment for his knees during his period of active 
duty for training or at any other time during the remainder of 
his service with the National Guard.  He further stated that he 
was not experiencing any real problems with his knees upon his 
enlistment in active service in 1980.  This shows that he 
experienced temporary symptoms following his injury which were 
alleviated with rest.  

The next question that must be addressed is whether incurrence of 
the bilateral knee disorders was factually shown during the 
Veteran's period of active service from 1980 to 1984.  Based on 
the evidence of record, the Board concludes they were not.  The 
Veteran's service treatment records are in the claims file and 
are absent for any complaints, treatment or diagnosis of any knee 
problems while on active duty.  The Veteran's June 1980 
enlistment examination indicates that the clinical evaluation of 
his lower extremities was shown to be normal and he had a 
physical profile of 1 at the time of this examination.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that 
the 'PULHES' profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high level 
of fitness) to 4 (a medical condition or physical defect which is 
below the level of medical fitness for retention in the military 
service)).  In addition, he did not mark that he had experienced 
any problems with his knee in his June 1980 Report of Medical 
history.  The remainder of the Veteran's service treatment 
records indicate he was treated for a broken right hand, yet are 
clear of any findings, notations, complaints or treatment for a 
knee condition.  Since the service treatment records apparently 
showed no relevant complaints, it cannot be said that knee 
conditions were factually shown during service.  

Moreover, the Veteran's service treatment records from the time 
period between 1980 to 1984 support the Board's conclusion that 
any knee injury experienced by the Veteran during his 1977 period 
of active duty for training was acute and transitory.  Upon entry 
into service in 1980, the Veteran denied ever having any 
orthopedic or joint problems, including any problems with his 
knees.  Therefore, despite the alleged injury in 1977, the 
Veteran, by his own testimony, was able to forego treatment 
thereafter, and, by the time he entered active duty in 1980, was 
clearly no longer troubled by knee problems since he denied 
experiencing same.  Moreover, he was able to forego knee 
treatment during his four years of active duty.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 3.303, 3.304, 3.307 and 3.309(a).  Degenerative conditions 
such as arthritis can be service-connected on such a basis.  
However, the medical evidence of record does not show that the 
Veteran sought treatment for his bilateral knee disorder 
immediately following his period of service or for many years 
thereafter.  Therefore, the Board finds that a knee disability 
did not manifest in service or within one year thereafter.  

Indeed, the Board further observes that the post-service record 
on appeal is similarly negative for any findings of complaints, 
treatment or diagnosis of a bilateral knee disorder until many 
decades after service.  In fact, the first post-service record 
pertaining to the Veteran's knee condition is a VA progress 
report dated in August 1999, nearly twenty-two years after his 
alleged injury.  The report states that the Veteran presented a 
history of having sustained pulled ligaments and tendons in his 
knees in 1977 while in the Army.  VA documentation dated in 
November 1999 and February 2000 indicates that the Veteran 
presented a history of an in-service bilateral knee injury and 
"arthritis [bilateral] knees/hips x few years."  The first 
post-service medical evidence of record which reflects a 
diagnosis of a bilateral knee disability was the report of the 
February 2000 MRI of the Veteran's knees, the impression of which 
indicates that the Veteran had mild degenerative arthritis in the 
medial compartments of both knees.  During an August 2001 
treatment visit, the Veteran reported that the pain in his knees 
began in February 1998 and explained that he injured his knees 
during basic training.  The Veteran was diagnosed with 
degenerative joint disease and osteoarthritis of the bilateral 
knees.  Clinical documentation from Dr. S.P., dated in April 2002 
and May 2002 states that the Veteran reported he had injured both 
knees in 1977 during active service.  The Veteran was diagnosed 
with right knee and left knee medial meniscal tears.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  See 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).  

In this case, the Veteran clearly has a current disability of the 
bilateral knees as reflected in the diagnoses of degenerative 
joint disease and osteoarthritis in both knees.  See August 2001 
VA treatment note.  As previously discussed, there is a lack of 
persuasive evidence showing that an injury occurred during the 
Veteran's period of active duty for training or throughout his 
period of service with the National Guard.  The remaining 
question, therefore, is whether there is medical evidence of a 
relationship between the current disabilities and military 
service.  

Again, the medical evidence does not show treatment or diagnosis 
of these knee problems until a number of years after service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service].  

A December 2002 decision of the Social Security Administration 
(SSA) shows that the Veteran was granted disability benefits 
based, in part, on his knee problems.  

The Board does observe that the Veteran's physical therapist, in 
a May 2003 letter, wrote that based on the Veteran's "stated 
history and the military and medical records in his possession, 
there is good reason to believe that his problems began during an 
exercise regimen in basic training."  The Board finds this 
opinion to be insufficient to grant the claim for several 
reasons.  First, the opinion is clearly based solely on the 
Veteran's reported history, since there is no actual objective 
evidence of a knee injury during service or of continuity of 
symptomatology thereafter.  The fact that the physical therapist 
accepted the Veteran's statements as to the relationship between 
his complaints of knee pain and a reported in-service injury is 
irrelevant because, in this case, for the reasons discussed 
above, the Board concludes that the Veteran's reported history is 
not credible and not probative evidence.  The probative value of 
a medical opinion is significantly lessened to the extent it is 
based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 348 
(1998).  The Board is not required to accept medical opinions 
that are based solely on recitation of history, such as these.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

Moreover, the opinion is clearly unsupported, since it purports 
to rely on, in part, military records, but the military records 
in this case show denials of knee problems after the alleged 
injury and are devoid of any findings, notations or evidence of 
treatment for said injury.  The opinion is outweighed by the 
contemporaneous evidence, which shows, as discussed in more 
detail above, that any alleged injury sustained in 1977 was 
clearly acute and transitory.  While the Board may not ignore a 
medical opinion, it is certainly free to discount the relevance 
of a physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  

Further, the opinion was provided by a physical therapist, who, 
although trained to provide therapy and rehabilitation, is not 
necessarily competent to provide opinions as to the etiology of a 
disorder.  In contrast, one of the Veteran's private physicians, 
Dr. S.P., stated in a May 2002 treatment report, in response to 
the Veteran's question regarding whether the date of the knee 
injuries could be determined, that she did not know of any way 
the date his knees were injured could be provided.  Although she 
stated that the current condition was not acute, that does not 
mean the current conditions date back to military service, and, 
in fact, military injuries are nowhere shown in Dr. S.P.'s 
report.  

Finally, service connection is granted for a condition if it is 
at least as likely as not (i.e., at least a 50 percent 
probability) that it is related to military service.  The 
physical therapist's opinion that there is "good reason to 
believe" simply does not rise to this standard.  

The Board also acknowledges the August 2008 letter from the 
Veteran's physician, Dr. R.S., which indicates that the Veteran 
sought medical treatment at his clinic for chronic knee pain.  In 
the letter, the physician discusses the Veteran's reported 
history of an in-service knee injury at basic training during a 
"run, dodge, and jump" exercise.  The physician noted that the 
Veteran had been seen and evaluated at their clinic for knee 
problems for both right and left degenerative disc disease and 
meniscal injury and that he continued to experience decreased 
range of motion during flexion and extension range of motion 
exercises as well as pain during "Apley maneuver[s]."  The 
physician opined that "[i]t would appear [the Veteran's] knee 
pain is directly related to his military service and the injury 
he received in 1977."  

The August 2008 letter documents the Veteran's prior history.  
The physician does not provide a basis for his opinion.  However, 
similar to the May 2003 opinion, it appears as though the 
physician relied on the Veteran's reported history of his claimed 
in-service injury, rather than on the service treatment records 
and the objective medical evidence of record which not only do 
not substantiate any of the Veteran's assertions, but in effect, 
directly refute his assertions.  Again, the fact that the 
physician accepted the Veteran's statements as to the 
relationship between his complaints of knee pain and a reported 
in-service injury is irrelevant because the Board finds the 
Veteran not credible with respect to these assertions.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [The probative value 
of a medical opinion is significantly lessened to the extent it 
is based on an inaccurate factual premise].  

Although the healthcare provider need not have the historical 
records to provide a probative opinion, if an opinion is 
provided, it must be based on an accurate history.  Here, the 
Veteran's unsubstantiated assertions, which have in effect been 
contradicted by the contemporaneous service treatment records, 
appear to have been relied upon in making the August 2008 medical 
opinion.  Indeed, as previously discussed, the clinical 
evaluation of the Veteran's lower extremities was shown to be 
normal during his June 1980 enlistment examination, and the 
Veteran denied experiencing any problems with his knees in his 
June 1980 report of medical history.  Reliance on a Veteran's 
statements renders a medical report incredible only if the Board 
rejects the statements of the Veteran.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006).  The Board may reject a medical opinion 
that is based on facts provided by a Veteran that have been found 
to be inaccurate because other facts present in the record 
contradict the facts provided by the Veteran that formed the 
basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005). Therefore, the Board finds that the August 2008 
medical opinion is insufficient to grant the claim and is of 
little probative value in this matter.  

The Veteran was afforded a VA examination in December 2009 
wherein his claims file and medical records were reviewed.  The 
examiner also interviewed the Veteran regarding his medical 
history.  The Veteran informed the examiner that he began 
experiencing pain in his knee during basic training.  The 
examiner observed that the Veteran had undergone orthopedic 
surgery for his right knee pain in March 2009 and his condition 
had improved since then.  The Veteran reported experiencing 
instability, pain, incoordination and giving way of the knee one 
to two days a week.  Upon conducting a physical examination of 
the Veteran's bilateral knees, the physician noted that the 
Veteran's range of motion was 0 to 130 degrees in both legs and 
found no instability, grinding or any form of knee abnormalities 
in either knee.  Based on the physical examination of the Veteran 
and a review of the Veteran's service treatment records as well 
as his post-service VA and private treatment records, the 
examiner opined that the Veteran's knee pain and degenerative 
arthritis is not caused by or a result of a knee injury in 
service.  

The examiner based his opinion on the fact that there was no 
evidence of a knee injury during the Veteran's years in service 
and no records reflecting any knee complaints.  He further 
pointed out that the Veteran stated that he did not experience 
problems with his knees until 1998, and explained that an acute 
meniscus tear "should have been symptomatic" yet the Veteran 
led an active lifestyle which included hunting, fishing and 
lifting weights, until he began experiencing pain in his knees.  
The examiner specifically noted that there were no service 
treatment records in 1980 to show the Veteran suffered from 
problems as a result of an injury in 1977.  He stated that 
"[f]rom all appearances this Veteran has had an active 
life...until 1998 when his knee problems began to manifest."  

In this case, the May 2003 and August 2008 opinions appear to be 
based on the Veteran's own reported history, which, as noted, was 
incorrect.  The Board has rejected the Veteran's current account 
of his knee injury because his current allegations are 
contradicted by his own statements and the contemporaneous 
service treatment records.  In addition, the May 2003 and August 
2008 health care providers did not review the Veteran's claims 
file in its entirety, address the lack of complaints, treatment, 
or diagnosis of a knee disorder in the service treatment records, 
nor did they discuss the years long evidentiary gap between the 
Veteran's military service and his first complaints and diagnosis 
of a bilateral knee disorder.  As such, the private medical 
opinions are based on incomplete and inaccurate information and 
do not provide a complete rationale.  Therefore, they are of 
little probative value because they are not predicated on an 
accurate factual history.  See Nieves-Rodriguez v. Peake.  (It is 
what an examiner learns from the claims file for use in forming 
the expert opinion that matters.  When the Board uses facts 
obtained from one opinion over another, it is incumbent upon the 
Board to point out those facts and explain why they were 
necessary or important in forming the appropriate medical 
judgment.)  

Conversely, the December 2009 report includes a thorough review 
of the Veteran's claims file and a complete physical examination 
of the Veteran's bilateral knees.  The VA examiner based his 
opinion on an accurate background and the relevant historical 
facts.  Indeed, the examiner specifically noted that there was no 
evidence of treatment in service or for many years thereafter.  
In addition, the examiner offers a thorough rationale for the 
opinion reached that is clearly supported by the evidence of 
record.  The value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, in this case, when weighing the 
evidence of record, the Board finds the medical opinion of the 
December 2009 VA examiner more probative on the question of 
medical nexus with respect to any relationship between the 
Veteran's current disability and his active military service.  In 
so finding, the Board reiterates that the VA examiner's opinion 
was based on a complete review of the claims file, the Veteran's 
reported history, and a clinical evaluation.  

The Board has also considered the provisions of 38 C.F.R. § 
3.303(b), in light of the Veteran's claims of continuous 
symptomatology since service.  In Savage v. Gober, 10 Vet. App. 
488 (1997), it was noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not treatment, 
in a merits context, the lack of evidence of treatment may bear 
upon the credibility of the evidence of continuity.  

In that connection, the Board notes that the Veteran has offered 
disparate contentions concerning when he first began experiencing 
symptoms of knee pain.  During his July 2002 hearing before the 
DRO, as well as his March 2005 video conference hearing, the 
Veteran maintained that he has experienced symptoms of knee pain 
since his period of service.  However, as previously discussed, 
the Veteran's service treatment records are devoid of any 
complaints, treatment or diagnosis of any type of knee pain or 
knee disability.  Indeed the contemporaneous medical evidence is 
not only silent as to complaints or treatment for the relevant 
condition or symptoms, but directly refutes the Veteran's 
assertions of knee pain.  In addition, the Veteran informed his 
August 2001 treatment provider as well as the December 2009 VA 
examiner that the pain in his knees began to flare up in 1998.  
Also, the first post-service medical evidence of record 
reflecting that the Veteran suffered from and sought treatment 
for pain in his knees was dated in August 1999.  

As noted above, the evidentiary record available to the Board 
discloses an approximately twenty-two year long span without any 
clinical evidence to support any assertion of an in-service knee 
injury with a continuity of symptomatology thereafter.  While the 
Veteran is competent to report what he observed, the Board does 
not find his recollections to be credible in view of his 
conflicting testimony, the contemporaneous medical records which 
refute his assertions, the absence of evidence supporting his 
contentions, and in light of the competent medical evidence of 
record.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service).  Even assuming, arguendo, that the Veteran has suffered 
from pain in his knees since service, the Board notes that the 
Veteran testified he did not seek treatment for his knees until 
February 1998.  In fact, the objective medical evidence shows the 
Veteran was seen by a private physician in September 1997, less 
than a year before he filed this claim, wherein he discussed 
various health concerns he had been experiencing, including 
problems with his right ear and elbow.  However the medical 
report is absent for any mention, complaints, notations or 
treatment of knee pain.  It should be noted that a missed 
opportunity to report and seek treatment for his knee pain weighs 
against the Veteran's current assertions.  The Board finds it 
difficult to believe that an individual would experience pain for 
over twenty-two years following the alleged injury, yet not seek 
treatment.  

Moreover, the credibility of the Veteran's allegations is further 
reduced by notations in his record that he is, essentially, 
exaggerating the severity of his complaints for reasons of 
financial gain.  This is shown not only in the VA treatment 
records, but also in the records from a private physician 
(although in conjunction with the back problems).  See, e.g., 
August 2001 VA note ("The Veteran expressed a clear focus on 
attaining a level of disability that would render him 
'unemployable."  He stated that he could not see any way that he 
would ever be able to maintain gainful employment at any point in 
the future.  This statement was incongruent with his presentation 
and, according to the examining physician, with his physical 
examination.").  This means that the Veteran's history of knee 
pain, which went unreported until coincident in time with his 
initial claim for VA compensation, is simply not credible.  See 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can 
be generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony.).  In light of these facts, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  It is for these reasons, 
as well, that the lay statements alleging post-service continuity 
of symptomatology are rejected as not supported by the record.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding the 
Veteran's claim that his current bilateral knee disorder is 
related to service.  There is not an approximate balance of 
evidence.  There is evidence not favorable to the claim that is 
of more probative value than the favorable evidence, and it is 
not error for the Board to favor certain evidence.  The weight to 
be accorded the medical evidence must be determined by the 
quality of it and not by quantity.  As noted above, while the 
Board may not ignore a medical opinion, it is certainly free to 
discount the relevance of a physician's statement.  Without 
evidence of sufficient probative value to support a finding of an 
in-service knee injury resulting in chronic disability, there is 
a lack of persuasive medical opinion linking the diagnosed knee 
disorders to military service.  There is no benefit of the doubt 
that can be resolved in favor of the Veteran.  

II.	The VCAA

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Letters dated in March 2001, December 2007 and May 2008 satisfied 
the duty to notify provisions concerning the service connection 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Specifically, the March 2001 and December 
2007 letters apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  

The Veteran's claim was subsequently readjudicated in the April 
2003 Statement of the Case (SOC), the December 2008 DRO "De 
Novo" Review/Statement of the Case, and the March 2004 and March 
2010 Supplemental Statements of the Case (SSOCs).  The Veteran 
received notice of the Court's decision in Dingess in the 
December 2007 letter; after the initial adjudication and 
subsequent readjudication of the Veteran's claim.  Although this 
letter was not sent prior to initial adjudication and 
readjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice and 
was given several years to respond with additional argument and 
evidence and the claim was readjudicated in the February 2008 
Rating Decision and an additional SSOC was provided to the 
Veteran in March 2010.  See Prickett v. Nicholson 20 Vet. App. 
370 (2006).  

The VCAA also provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
his or her claim unless no reasonable possibility exists that 
such assistance would aid in substantiating her claim.  The Board 
concludes VA's duty to assist has been satisfied.  The Veteran's 
service treatment records, VA treatment records and private 
treatment records are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's claim.  

The record reflects that extensive efforts were made to locate 
all of the Veteran's service treatment records during his period 
of active duty for training, yet were unsuccessful.  The RO 
obtained, or made good faith efforts to obtain, all the VA 
evidence identified by the Veteran.  The Veteran submitted 
several private treatment records, and the RO obtained others.  
The Board notes that the Veteran's service treatment records from 
his time in the National Guard were missing from his file, and 
the Board sincerely regrets their omission.  Nevertheless, the 
Board notes that every effort was made by the RO to obtain these 
records.  The Veteran himself made a concerted effort to secure 
these documents, and according to letters issued by the Tennessee 
Army National Guard Headquarters, as well as the Department of 
the Army Freedom of Information and Privacy Acts Office to the 
Veteran, in-depth searches were conducted through a number of 
repositories in an effort to obtain all of the Veteran's medical 
records from his period of active duty for training.  
Unfortunately, these efforts were unsuccessful and the Veteran 
reports he was unable to obtain the records.  

The Veteran was also provided opportunities to testify twice 
before decision review officers (DROs) and once before the Board.  
The Veteran was clearly advised during his hearing before the 
Board that he should submit any additional private treatment 
records that he wanted considered.  

In the March 2010 VA Form 21-0820 the Veteran reports that he 
does not have any additional evidence to submit.  He also states 
that he would like the Board "to provide a CT Scan of his knee, 
from 1980-1984, showing he did not have an injury."  It appears 
that he is not saying that a record of a CT scan exists, but that 
the Board needs to prove it to deny his claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In accordance with the August 2009 Board remand, the Veteran was 
afforded a VA examination in December 2009 with respect to his 
claim.  The examination included a review and discussion of the 
Veteran's existing medical records, a discussion with the Veteran 
regarding his medical history, and a thorough physical 
examination of the Veteran's left and right knee.  Based on the 
medical evidence of record, and an evaluation of the Veteran, the 
examiner provided an etiological opinion concerning the Veteran's 
disabilities and service.  The Board finds that the December 2009 
opinion obtained in this case was sufficient, as it was 
predicated on a full reading of the service, VA and private 
treatment records in the Veteran's claims file, it considers all 
the pertinent evidence of record including the statements of the 
Veteran, and provides an explanation for the opinion provided.  

As a final matter, the Board notes that due process concerns were 
fulfilled prior to finally adjudicating this appeal.  In March 
and April 2010, the Veteran's private attorney requested a copy 
of the December 2009 VA examination report and an opportunity to 
review this report and submit additional evidence or argument.  
In July 2010, the Board provided a copy of the examination report 
to the Veteran's attorney.  In an August 2010 letter, the 
attorney was advised that a 60-day extension had been granted for 
the submission of additional evidence or argument.  The attorney 
has since submitted additional evidence in the form of a Written 
Brief Presentation dated September 7, 2010.  

First, the Veteran's representative has asserted that VA failed 
in its duty to assist the Veteran.  The representative focuses on 
the June 2003 letter from the Department of the Army Freedom of 
Information and Privacy Acts Office to the Veteran, which 
confirmed with the National Guard Personnel Service Center, the 
Tennessee War Records Center, the Fort Leonard Wood Records 
Management Staff, and the National Personnel Records Center, that 
the Veteran's medical records are not contained in his personnel 
file.  The Veteran was encouraged to 'resubmit his request to the 
NPRC for records from the specific medical clinic.'  In an 
October 2003 report of contact slip, the Veteran reports to have 
spoken with a representative at the NPRC who instructed him to 
initiate a Request for Information, under the Personnel 
Information Exchange System (PIES), for his active duty for 
training records for the period of April 1977 to June 1980.  The 
Board notes that the Veteran only participated in active duty for 
training from June 1977 to November 1977, and a request for 
information under PIES for these records was already initiated in 
December 2000 and returned no new information.  However, the 
request form did provide information regarding where additional 
searches could be made.  As previously discussed above, using the 
additional information provided in the request form, as well as 
information provided by the Veteran regarding where he was 
stationed during his period of active duty for training, 
exhaustive searches were conducted through a number of different 
repositories in order to obtain these records and, unfortunately, 
these searches have been unsuccessful.  

The Veteran's representative also argues that the Board should 
not have relied on the December 2009 VA examination because the 
examination was inadequate for evaluation purposes.  First, the 
representative maintains that in issuing the opinion, the 
examiner ignored the Board's instruction "that essentially 
accepted the Veteran's in-service trauma," and that the examiner 
was supposed to accept the alleged in-service bilateral knee 
trauma in issuing his opinion.  The Board finds this argument to 
be invalid and incorrect.  There is nothing in the August 2009 
remand which would indicate that the Board accepted or conceded 
that the Veteran experienced an in-service trauma.  As discussed 
at length in the merits of the decision, the Board did not find 
the Veteran to be credible with respect to his assertions of an 
in-service injury, and in fact, discounted the probative value of 
medical opinions which predominantly relied upon the Veteran's 
reported history of an in-service occurrence when rendering their 
determinations.  

The Veteran's representative goes on to argue that the VA failed 
to afford the lay evidence of record, "which corroborates that 
any injury occurred in service," any consideration when 
rendering his opinion, citing to the case of Buchanan v. 
Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006), which held 
that "lay evidence of an injury cannot be rejected because it is 
not corroborated by the service medical records."  However, as 
discussed in the decision above, the Board has taken the 
Veteran's lay testimony into consideration and has not denied the 
Veteran's claim simply because the alleged injury was not noted 
in the Veteran's service treatment records.  This is a very 
different case than the factual scenario presented in the case of 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In that 
case, the Federal Circuit held that although "the lack of 
contemporaneous medical records may be a fact that the Board can 
consider and weigh against a veteran's lay evidence, the lack of 
such records does not, in and of itself, render lay evidence not 
credible."  Id. at 1336.  In this case, however, it is not the 
lack of contemporaneous records, standing alone, that renders the 
Veteran's lay account not credible, but rather the absence of 
records in conjunction with the Veteran's disparate contentions 
regarding when he first began experiencing symptoms of knee pain, 
the contemporaneous medical records which refute his assertions, 
and evidence that the Veteran has exaggerated the severity of his 
complaints for reasons of financial gain, all of which combined 
outweigh the probative value of the Veteran's lay statements.  
See Bardwell v. Shinseki, No. 08-2257 (U.S. Vet. App. Aug. 17, 
2010) (a non-combat Veteran's lay statements must be weighed 
against other evidence, including the absence of military records 
supporting the Veteran's lay assertions.)  The Bardwell case, in 
particular, clearly stands for the proposition that VA does not 
have to accept the Veteran's statement as to the occurrence of an 
in-service injury as fact, but that such statement must be 
weighed against the other evidence.  That is what the Board has 
done in this case, finding the Veteran not credible.  

In addition, the Veteran's representative argues that the VA 
examiner's opinion was based on an inaccurate factual premise.  
Namely, he argues that the examiner's reliance on the Veteran's 
statement that he did not experience any knee pain until 1998 is 
incorrect because the Veteran has asserted otherwise.  The Board 
finds compelling however, that the VA examiner had the Veteran's 
entire claims file at his disposal at the time of the review in 
December 2009.  In making his determination as to the service 
connection of the Veteran's claimed disability, then, the 
examiner reviewed not only the Veteran's statements during the 
physical examination but also statements he made to other 
treatment providers, service treatment records which were silent 
as to complaints or treatment for the knee condition, and the 
post-service medical evidence of record which indicates he first 
began seeking treatment for pain in his knees in August 1999.  
Therefore, the Board finds that the examiner's ultimate 
assessment was not just based on the interview with the Veteran 
but also on a thorough review of the Veteran's claims file.  The 
examiner based his conclusion not only on the Veteran's 
statements to him during the interview, but also on assertions 
made by the Veteran to other healthcare providers, and the fact 
that there was an absence of evidence showing symptoms of knee 
pain or a diagnosis of a knee disability at the Veteran's 
separation and for over two decades after separation.  Any other 
arguments made with respect to the adequacy of the December 2009 
medical opinion have previously been addressed in the decision.  

The Veteran's representative further argues that the Board has a 
duty to reconcile the conflicting medical opinions provided.  
When faced with conflicting medical opinions, the Board must 
weigh the credibility and probative value of the medical 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not 
error for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board must 
account for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
The Board has already provided a thorough statement of reasons 
and bases as to why it favors the December 2009 VA opinion over 
the May 2003 letter.  Therefore, the Board finds that a third 
medical opinion to reconcile the conflicting medical evidence is 
not necessary.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).



ORDER

Entitlement to service connection for a bilateral knee disorder 
is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


